Mr. Justice Yantis delivered the opinion of the court: Joe F. Lovin was a member of the Howitzer Co. 130th Inf. I. N. G. and was one of the soldiers injured in the Military bus-fire accident that occurred near Pana, Illinois on July 26, 1933. A Military Medical Board under a report dated August 8, 1934 found that there is no disability and no disfigurement except a slight fullness of the left side of the lower lip, noticeable only when direct examination of same is made. Claimant testified herein that he was employed by his father under the latter’s contract as a mail messenger and received from his father Sixty Dollars ($60.00) per month and board and room, the latter items being estimated by him to be worth Forty Dollars ($40.00) per month. Claimant is married and has one child, three and one-half years of age. He testified that while he went to Camp Grant and received regular pay while there as a soldier, that upon his return from Camp Grant, he lost approximately two weeks employment in his regular work, because of his physical condition resulting from the fire. Taking the Workmen’s Compensation Act as a guide and figuring claimant’s wages at $25.00 per week with an additional allowance for one child, an allowance of Twenty-seven Dollars and Fifty Cents ($27.50) would be computed. An award is therefore made in the sum of $27.50.